            Case 1:18-cv-02143-RDM Document 24 Filed 11/08/18 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


RICHARD BLUMENTHAL, et al.,

                Plaintiffs,

       v.                                              Case No. 18-cv-2143 (RDM)

NATIONAL ARCHIVES AND
RECORDS ADMINISTRATION, et al.

                Defendants.

                                    JOINT STATUS REPORT

       In accordance with the Court’s November 2, 2018 Minute Order, counsel for the parties,

who have conferred, jointly notify the Court of the status of this matter:

       1. The Criminal Division of the United States Department of Justice (“Department”)

             will produce all electronic records not requiring referral to other components of the

             Department or to other federal agencies no later than November 16, 2018.

       2. By November 16, 2018, the Criminal Division will complete referral of all electronic

             records to other components of the Department or to other agencies.

       3. In advance of the forthcoming December 7, 2018 joint status report, the parties will

             confer regarding a production schedule for referred documents and hard copy

             documents and notify the Court of the outcome of those discussions in the status

             report.

Dated: November 8, 2018                           Respectfully submitted,

                                                  JOSEPH H. HUNT
                                                  Assistant Attorney General
Case 1:18-cv-02143-RDM Document 24 Filed 11/08/18 Page 2 of 2



                             ELIZABETH J. SHAPIRO
                             Deputy Director, Federal Programs Branch

                             /s/ Gary D. Feldon
                             GARY D. FELDON
                             Trial Attorney
                             United States Department of Justice
                             Civil Division, Federal Programs Branch
                             By Special Delivery: 1100 L St. NW, Rm. 11104
                             Washington, DC 20005
                             By Mail: P.O. Box 883, Washington, DC 20044
                             Tel: (202) 514-4686
                             Fax: (202) 616-8460
                             E-mail: gary.d.feldon@usdoj.gov

                             Attorneys for Defendants



                             /s/ Elizabeth France
                             Elizabeth France, D.C. Bar #999851
                             AMERICAN OVERSIGHT
                             1030 15th Street NW B255
                             Washington, DC 20005
                             (202) 897-2465
                             beth.france@americanoversight.org

                             Counsel for Plaintiff




                              2
